Title: Mary Stith to Thomas Jefferson, 17 March 1811
From: Stith, Mary
To: Jefferson, Thomas


          
             17 Mar. 1811
          
           I have recieved your letter, the subject matter of which I was an entire stranger to.—when you write of plaintiffs & defendants, you make me shudder, not having ever had any thing to do with law, but willingly to obey those of my country. the more I reflect upon it the less I like it.—there is an impropriety in my going to law at my time of life, where there is no children to be benefited by it.—I have a remedy for you which I hope will do better. the property in question can be of no service to me, therefore it is but just to put it into hands that knows how to use it. I Mary Stith of the city of Williamsburg do herein invest Thomas Jefferson of Monticello, to all my share in the limestone tract of land. this may not be a perfect conveyancy, but may do as there is nobody to dispute the point with you.—the intimacy in which our parents lived caused our acquaintance to commence at a very early period of life. much of our infancy was spent together
        